   6:19-cv-02980-HMH         Date Filed 12/27/19    Entry Number 13-9       Page 1 of 18




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 ZURICH AMERICAN INSURANCE                   )
 COMPANY,                                    )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )                 1:18-CV-932
                                             )
 COVIL CORPORATION, by and                   )
 through its duly-appointed receiver,        )
 Peter D. Protopapas, et. al.,               )
                                             )
                      Defendants.            )

                        MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

       In this diversity case, Zurich American Insurance Company seeks declarations as

to the scope and limits of its obligations to its insured, Covil Corporation, in lawsuits

arising from Covil’s sale or installation of asbestos-containing materials. Zurich also

sued a North Carolina estate with a judgment against Covil, several North Carolina

claimants with pending asbestos lawsuits against Covil, and a number of other insurance

companies that may also have provided coverage to Covil. Some of the insurers have

filed counterclaims or crossclaims seeking declarations of their coverage obligations.

       Covil, acting through a Receiver appointed in South Carolina state court, and the

NC claimants move to dismiss the complaint and crossclaims or, in the alternative, to stay

this lawsuit or abstain pending resolution of a similar suit instituted by the Receiver in




     Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 1 of 18
     6:19-cv-02980-HMH         Date Filed 12/27/19    Entry Number 13-9        Page 2 of 18




South Carolina against most of the same insurance companies. Covil1 contends that the

Receiver and South Carolina citizens with claims against Covil that are potentially

covered by the insurance policies at issue are all necessary parties to this litigation. Thus,

Covil contends, the case should either be dismissed for failure to join indispensable

parties or because, if these parties are joined and properly aligned, diversity of citizenship

does not exist.

          For the reasons that follow, Covil’s motions to dismiss and to abstain will be

denied. Its alternative motions to stay remain under consideration.

I.        Background

          For many years, Covil, a South Carolina corporation, sold and distributed

insulation products, including products that contained asbestos. See, e.g., Finch v. Covil

Corp., -- F. Supp. 3d --, 2019 WL 1934523, at *2–5 (M.D.N.C. May 1, 2019). There are




     1
      Because the positions of Covil and the NC claimants are aligned on the issues raised in the
pending motions, which are the same as to the complaint and crossclaims, the Court will refer to
them jointly as “Covil” when discussing their arguments, for ease of reading and simplicity. See
Doc. 14 (claimants’ motion to dismiss the complaint, adopting the grounds asserted in Covil’s
motion to dismiss at Doc. 8); Doc. 29 (Covil’s brief in support of its motion to dismiss TIG’s
crossclaims, adopting the arguments from its motion to dismiss the complaint); Doc. 35 (Covil’s
brief in support of its motion to dismiss Sentry’s crossclaims, adopting the arguments from its
motion to dismiss the complaint); Doc. 37 (Covil’s brief in support of its motion to dismiss
USF&G’s crossclaims, adopting the arguments from its motion to dismiss the complaint). The
positions of Zurich and the other insurers are largely aligned in opposition to these motions,
although Hartford has not filed any responses. See Doc. 26 (USF&G’s response in opposition to
Covil’s motion to stay or dismiss its crossclaims, adopting the grounds asserted in Zurich’s
response, Doc. 25, to Covil’s motion to dismiss the complaint); Doc. 41 (Sentry’s response in
opposition to Covil’s motion to stay or dismiss its crossclaims, adopting the grounds asserted in
USF&G’s and Zurich’s responses); Doc. 42 (TIG’s response in opposition to Covil’s motion to
stay or dismiss its crossclaims, adopting the grounds asserted in Zurich and USF&G’s
responses). For purposes of this order, the Court refers to the insurers, excluding Hartford,
collectively as “Zurich.”
                                                  2



         Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 2 of 18
   6:19-cv-02980-HMH         Date Filed 12/27/19    Entry Number 13-9       Page 3 of 18




several personal injury suits against Covil in North and South Carolina relating to the

distribution and/or installation of asbestos-containing products. See, e.g., Mullinax v.

Advance Auto Parts, Inc., No. 1:16–cv–310 (W.D.N.C. Sept. 19, 2016); Connor v.

Norfolk S. Ry. Co., No. 1:17–cv–127 (M.D.N.C. Feb. 15, 2017); Ellis v. Bridgestone

Ams., Inc., No. 1:17–cv–942 (M.D.N.C. Oct. 18, 2017); Whitehead v. Air & Liquid Sys.

Corp., No. 1:18–cv–91 (M.D.N.C. Feb. 9, 2018); Doc. 8-2 at ¶¶ 19–22. At least two

courts––this court and a South Carolina state court––have entered judgments against

Covil. See Final Amended Judgment, Finch v. Covil Corp., No. 1:16–cv–1077, Doc. 525

(M.D.N.C. May 1, 2019); Doc. 8-2 at ¶ 21.

        Covil was dissolved in 1993. Doc. 26-1 at 2. It appears undisputed that Covil has

no officers, directors, or employees capable of taking the actions required to obtain

counsel or file or defend any lawsuit and that, until recently, three of Covil’s insurers––

Zurich, Sentry Casualty Company, and United States Fidelity and Guaranty Company––

controlled Covil’s defense in any underlying asbestos litigation. See Doc. 8 at 5–6; Doc.

25 at 2–3; Doc. 26 at 2; Doc. 41 at 1 (adopting Docs. 25 and 26).

        In October 2018, after a five-day trial in this Court, a jury awarded $32,700,000 to

one of the defendants here, Ann Finch, executor of the estate of Franklin Finch, in a

wrongful death suit against Covil. See Final Judgment, Finch, No. 1:16-cv-1077, Doc.

492.2 The jury found that Mr. Finch developed mesothelioma as a result of exposure to




   2
   After post-trial motions, the Court reduced the judgment to $30,353,285. See Final
Amended Judgment, Finch, No. 1:16-cv-1077, Doc. 525.
                                                3



       Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 3 of 18
    6:19-cv-02980-HMH        Date Filed 12/27/19     Entry Number 13-9       Page 4 of 18




asbestos-containing insulation Covil sold to his employer. See Finch, 2019 WL 1934523,

at *1, 5–7.

        Soon thereafter, in one of the lawsuits against Covil in South Carolina state court,

the plaintiffs moved for appointment of a receiver. See Doc. 8-1 at 2. On November 2,

2018, the state court appointed a receiver to administer Covil’s assets. See id. at 2–4

(November 2, 2018 order of Chief Justice Toal).

        Four days later, on November 6, 2018, Zurich brought the instant lawsuit in this

Court against Covil, other insurers who may provide coverage to Covil, the Finch estate,

and several North Carolina citizens who are claimants against Covil or the personal

representatives of claimants in asbestos suits in North Carolina federal courts. Doc. 1.

The complaint, as well as several counterclaims and crossclaims filed by insurers, seeks

declarations limiting and apportioning among the insurers their obligations, if any, to

cover Covil’s defense costs and indemnify Covil for the Finch judgment and potential

future judgments relating to its sale of asbestos. See id. at ¶¶ 37–57, pp. 11–12 ¶¶ 1–8;

Doc. 10 at ¶¶ 81–113, pp. 19–20 ¶¶ (a)–(j); Doc. 12 at ¶¶ 73–99, pp. 12–13 ¶¶ (A)–(K);

Doc. 19 at pp. 14–15 ¶¶ 35–43, p. 16 ¶¶ (A)–(E).

        On November 21, 2018, the Receiver filed suit on behalf of Covil in South

Carolina state court against the insurance companies that are parties here, an additional

insurance company,3 and several South Carolina citizens who are claimants against Covil

or the personal representatives of claimants in underlying asbestos suits in South Carolina


   3
     The company, First State Insurance, is allegedly a “Hartford company.” Doc. 8-2 at ¶ 63.
Hartford is a defendant in this case. Doc. 1.
                                                4



       Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 4 of 18
   6:19-cv-02980-HMH        Date Filed 12/27/19     Entry Number 13-9      Page 5 of 18




state courts. See Doc. 8-2 at ¶¶ 12–22, p. 26. The complaint asserts breach of contract

and bad faith claims against several insurers, requesting as damages that they be held

jointly and severally liable for the Finch judgment; a claim against the insurers seeking

declarations of their coverage obligations under certain policies issued to Covil,

specifically as they apply to the underlying asbestos suits; a claim against the SC

claimants for a declaration limiting their recovery against Covil in certain ways given that

the insurance policies are Covil’s only assets; and an “anti-suit injunction” prohibiting

Zurich from prosecuting this lawsuit in the Middle District of North Carolina. Id. at

¶¶ 43–76.

       On December 6, 2018, Sentry removed the South Carolina case brought by the

Receiver to the United States District Court for the District of South Carolina. See Notice

of Removal, Covil Corp. v. Zurich Am. Ins. Co., No. 7:18–cv–03291–BHH, Doc. 1

(D.S.C.). Sentry also filed a motion to realign the parties. Motion to Realign the Co-

Defendants, Covil Corp., No. 7:18-cv-03291-BHH, Doc. 4. On December 20, Covil

moved to remand for lack of subject matter jurisdiction due to a lack of diversity. Motion

to Remand to State Court, Covil Corp., No. 7:18-cv-03291-BHH, Doc. 12. On June 14,

2019, the district court granted Sentry’s motion and realigned the SC claimants as

plaintiffs with Covil against the defendant-insurers. Order, Covil Corp., No. 7:18-cv-

03291-BHH, Doc. 67. Because the realignment established diversity jurisdiction, the

Court denied Covil’s motion for remand. Id. at 9–10.

       The Court will address additional facts as needed in the context of the issues

presented.

                                               5



     Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 5 of 18
      6:19-cv-02980-HMH         Date Filed 12/27/19    Entry Number 13-9        Page 6 of 18




II.        Covil’s Motion to Dismiss for Failure to Join Indispensable Parties4

           a. The Receiver is not a Necessary or Indispensable Party

           Covil first maintains that the Receiver is a necessary and indispensable party to

this litigation and that Zurich’s failure to join the Receiver as a defendant is grounds for

dismissal. Doc. 8 at 11–12. The burden is on Covil to show that the Receiver is a

necessary party. Superior Perfs., Inc. v. Ewing, No. 1:14cv232, 2015 WL 790371, at *4

(M.D.N.C. Feb. 25, 2015).5

           By statute, South Carolina law provides that a dissolved corporation can sue or be

sued in its own name, notwithstanding the fact that it is dissolved. S.C. Code. § 33-14-

105(c)(5). But there is little, if any, case law discussing how a corporation with no

officers, directors, or employees can obtain counsel authorized to act on the corporation’s

behalf or take the actions required to prosecute or defend a lawsuit.

           Covil appears in this lawsuit through the Receiver. The Receiver filed the pending

motions to dismiss on behalf of Covil, which explicitly state that Covil is “acting solely

by and through its duly appointed receiver.” Doc. 7 at 1. The Receiver waived service of

process for Covil, Doc. 49, has filed briefs and motions on behalf of Covil, Docs. 7, 8,

28, 29, 34, 35, 36, 37, 40, 62, and counsel for Covil “acting through [the] Receiver of




      4
     The Court may consider materials outside of the pleadings to determine whether Rule 19
requires joining the Receiver or the SC claimants. See, e.g., Direct Supply, Inc. v. Specialty
Hosps. of Am., L.L.C., 878 F. Supp. 2d 13, 23 (D.D.C. 2012).
      5
     The Court omits internal citations, alterations, and quotation marks throughout this opinion,
unless otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).
                                                   6



          Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 6 of 18
    6:19-cv-02980-HMH         Date Filed 12/27/19     Entry Number 13-9       Page 7 of 18




Covil Corporation” has “request[ed] that all pleadings and papers [for Covil] be served”

on them. Docs. 56, 57, 58, 60.

        Indeed, the parties agree that the Receiver can and is acting on Covil’s behalf

pursuant to his appointment by the South Carolina court. That order gave the Receiver

“the power and authority to fully administer all assets of Covil,” including but not limited

to “the right and obligation to administer any insurance assets of Covil . . . as well as any

claims related to the actions or failure to act of Covil’s insurance carriers.” Doc. 8-1 at 2;

see also Kirven v. Lawrence, 137 S.E.2d 764, 768 (S.C. 1964) (“A receiver . . . has no

power other than that given him by the Order of appointment.”); In re Fifty-Four First

Mortg. Bonds, 15 S.C. 304, 314 (1881) (“The authority of a receiver rests only in the

orders of the court by which he is appointed.”).6 This implicitly but nonetheless clearly

includes the authority to obtain and maximize insurance coverage through litigation on

Covil’s behalf.

        As the Receiver is fully participating in this litigation on behalf of Covil, there is

little reason to make the Receiver a separate party. “[S]uits against receivers are

normally brought against the receivership entity or the property in receivership, not the

receiver personally.” 2 Business & Commercial Litigation in Federal Courts § 17:87 (4th

ed. Nov. 2018 update) (collecting authorities). “A receiver has no unqualified right to

appear and defend when he or she has not been made a party, and whether the receiver

should be allowed to appear and defend actions is addressed to the sound discretion of the


   6
    The state court appointed the Receiver pursuant to S.C. Code. § 15-65-10, see Doc. 8-1 at 2,
which addresses when a receiver may be appointed but not the scope of their powers.
                                                 7



       Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 7 of 18
   6:19-cv-02980-HMH         Date Filed 12/27/19    Entry Number 13-9       Page 8 of 18




court.” 75 Corpus Juris Secundum Receivers § 412 (June 2019 update). The Receiver

has asserted no interest in the subject of this declaratory judgment action outside his

capacity as Covil’s Receiver, and there are no claims against him personally or in his

capacity as Receiver. Disposing of the action without joining the Receiver as a separate

party will not “impair or impede [his] ability to protect” any interest of his or “leave an

existing party subject to a substantial risk of incurring double, multiple, or otherwise

inconsistent obligations.” Fed. R. Civ. P. 19(a)(1)(B). Further, there is no indication that

the Court cannot “accord complete relief among the existing parties” without joining the

Receiver separately. Id. at 19(a)(1)(A). Indeed, the Receiver implicitly acknowledged

that he is not a necessary party by instituting a similar action in South Carolina on Covil’s

behalf without himself participating as a named party. See Doc. 8-2 at 2 (“This action is

brought by Covil Corporation . . . by and through its duly-appointed receiver.”).

       The Receiver is not a necessary party separate and apart from Covil. To

accurately reflect how Covil appears in this litigation, the Court will sua sponte amend

the caption to reflect that Covil participates in this suit by and through its duly-appointed

receiver, Peter D. Protopapas.

       b. The South Carolina Claimants are not Necessary or Indispensable Parties

       Covil next maintains that the South Carolina claimants are necessary and

indispensable parties to this litigation under Federal Rule of Civil Procedure 19 and that

Zurich’s failure to join those individuals as defendants is grounds for dismissal. Doc. 8 at

12–15 (citing Fed. R. Civ. P. 12(b)(7)). The decision under Rule 19(a)



                                                8



     Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 8 of 18
    6:19-cv-02980-HMH         Date Filed 12/27/19      Entry Number 13-9       Page 9 of 18




        has to be made in terms of the general policies of avoiding multiple
        litigation, providing the parties with complete and effective relief in a
        single action, and protecting the absent persons from the possible
        prejudicial effect of deciding the case without them. Account also must be
        taken of whether other alternatives are available to the litigants.

7 Charles A. Wright et al., Federal Practice and Procedure § 1604 (3d ed. Apr. 2019

update).

        Rule 19(a)(1) provides that “[a] person who is subject to service of process and

whose joinder will not deprive the court of subject-matter jurisdiction must be joined as a

party”7 if one of several circumstances exists. Covil relies on Rule 19(a)(1)(B), see Doc.

8 at 13, which requires the joinder of a party who “claims an interest relating to the

subject of the action and is so situated that disposing of the action in the person’s absence

may” either “impair or impede the person’s ability to protect the interest,” or “leave an

existing party subject to a substantial risk of incurring double, multiple, or otherwise

inconsistent obligations because of the interest.”

        There is some uncertainty as to whether claimants who do not have a judgment or

settlement with Covil have a cognizable interest in this litigation under Rule 19(a)(1)(B).8



   7
     The parties have not addressed whether the SC claimants are subject to service of process.
The Court need not address this provision of Rule 19 given its resolution of the issue on other
grounds.
   8
      Compare Teague v. Bakker, 931 F.2d 259, 261 (4th Cir. 1991) (holding a claimant injured
by an insured had a sufficient interest in a dispute between the insured and the insurer over
whether the underlying suit was covered to justify intervention as of right under Rule 24(a)(2) by
the claimant “even when the intervenor’s interest is contingent on the outcome of [the
underlying] litigation”), with Black Diamond Girl Scout Council, Inc. v. St. Paul Fire & Marine
Ins. Co., 621 F. Supp. 96, 98 (S.D. W. Va. 1985) (holding the interests of claimants in
underlying actions against the insured who had not yet obtained judgment against the insured did


                                                  9



       Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 9 of 18
   6:19-cv-02980-HMH          Date Filed 12/27/19      Entry Number 13-9         Page 10 of 18




The Court assumes without deciding that the SC claimants do have “an interest relating to

the subject of the action,” as Zurich seeks declarations of its coverage obligations not

only for the underlying North Carolina actions but also for lawsuits pending in other

courts outside of North Carolina. See, e.g., Doc. 1 at ¶¶ 31– 33, 35, p. 11 ¶¶ 1, 3.9 It is

undisputed that Covil’s only known assets are its insurance policies, Doc. 8-2 at ¶ 69;

Doc. 25 at 3, and current and prospective claimants against Covil in South Carolina thus

have some interest, even if speculative, in declarations limiting the availability of Covil’s

insurance coverage.

        Assuming their interests in the subject of this action are covered by Rule 19, the

next question is whether resolution of this case without the SC claimants may impair or

impede their ability to protect their interests. Fed. R. Civ. P. 19(a)(1)(B)(i). Covil has

not established that this is the case.

        When an insurer brings a declaratory judgment action against its insured, the

underlying claimants are usually, but not always, necessary parties to the insurance

dispute. See, e.g., Auto-Owners Ins. Co. v. Stevens & Ricci, Inc., No. 11-cv-393-wmc,

2011 WL 13210037, at *1 n.1 (W.D. Wisc. Dec. 21, 2011); Emp’rs Mut. Cas. Co. v.

Witham Sales & Serv., Inc., No. 2:08 cv 233, 2009 WL 4281457, at *5 (N.D. Ind. Nov.




“not rise to the level of a protectible interest” under Rule 19 in a dispute between the insured and
his insurer over prospective coverage for the underlying suits).
   9
     Several counterclaims and crossclaims for declaratory relief by insurer-defendants are
similarly not limited to underlying actions against Covil in North Carolina, see, e.g., Doc. 10 at
¶¶ 87–88, 109–112; Doc. 19 at p. 15 ¶¶ 39, 41, 43, p. 16 ¶ C, and at least one such claim
specifically seeks to limit coverage for a South Carolina lawsuit. See Doc. 12 at ¶¶ 83, 85.
                                                  10



       Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 10 of 18
   6:19-cv-02980-HMH        Date Filed 12/27/19     Entry Number 13-9      Page 11 of 18




23, 2009) (collecting cases); Ga.-Pac. Corp. v. Sentry Select Ins. Co., No. 05-CV-826-

DRH, 2006 WL 1525678, at *6 (S.D. Ill. May 26, 2006); see also Winklevoss

Consultants, Inc. v. Fed. Ins. Co., 174 F.R.D. 416, 418–19 (N.D. Ill. 1997) (noting such

cases “raise[] the specter of an uninvolved defendant-insured failing to protect the injured

claimant’s interests”). There are at least three reasons for this general rule in cases where

the insurer sues the insured:

       First, courts presume that the insured defendant will not adequately protect
       the injured party’s interests. Second, when the insurer seeks a declaration
       about policy coverage, there is the potential to eliminate a source of funds
       to compensate the injured party without any input from the injured party.
       Third, if the injured party is not joined, it will not be bound by the court's
       declaration, thus causing this same issue to be relitigated in federal court
       and thereby reducing judicial efficiency.

Emp’rs Mut. Cas. Co., 2009 WL 4281457, at *6. Under the specific circumstances of

this case, however, these reasons do not apply. See Provident Tradesmens Bank & Tr.

Co. v. Patterson, 390 U.S. 102, 116–18 & n.12 (1968) (noting the Rule 19 inquiry is

based on practical considerations “in the context of particular litigation” and there is no

“prescribed formula” for determining whether a party is necessary or indispensable); see

also 7 Wright et al., Federal Practice and Procedure § 1619 (collecting cases and noting

the same).

       First, other underlying claimants against Covil, the NC claimants, are already

parties to this suit and have similar interests to those of the SC claimants: all want to

maximize Covil’s insurance coverage so that more money is available to settle claims and

to pay current and future judgments against Covil, given its apparent lack of any other

assets. See Doc. 8-2 at ¶ 69; Doc. 25 at 3; Doc. 26-1. That interest is particularly strong

                                               11



     Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 11 of 18
   6:19-cv-02980-HMH         Date Filed 12/27/19      Entry Number 13-9       Page 12 of 18




for Ms. Finch, who is a party to this litigation. The SC claimants are therefore not solely

dependent on Covil to protect their interests.

       Second, the presumption that Covil will not protect the interests of the absent

claimants is rebutted here. Covil is the plaintiff in a suit pending in South Carolina

against the same insurers seeking declarations of coverage as to claims made by the SC

claimants and the court in that matter re-aligned the SC claimants as plaintiffs with Covil

due to the similarity of their interests. See Order, Covil Corp., 7:18–cv–03291–BHH,

Doc. 67. Indeed, “[w]hen an insured sues its insurer for a declaration of coverage, the

injured party’s interest is presumed to be adequately protected, thus making the insured

and injured party’s interest so sufficiently similar that joinder of the injured party is

unnecessary.” Emp’rs Mut. Cas. Co., 2009 WL 4281457, at *5. Moreover, Covil acts by

and through the Receiver, who is charged with “fully administer[ing]” Covil’s insurance

assets. Doc. 8-1 at 2. The Receiver’s participation in this suit, Covil’s aggressive pursuit

of its coverage rights in a parallel case, and the similarity of its interests to those of the

SC claimants means that Covil’s status as a defendant here does not “raise[] the specter

of an uninvolved defendant-insured failing to protect the injured claimant’s interests.”

Winklevoss Consultants, 174 F.R.D. at 418–19.

       Finally, Zurich chose not to attempt to join the SC claimants in this case. It thus

bears the risk that those claimants will not be bound by any declaration issued by this

Court. See Emp’rs Mut. Cas. Co., 2009 WL 4281457, at *6.

       This suit does have the “potential to eliminate a source of funds to compensate”

the SC claimants for future judgments or settlements. Id. However, for the reasons noted

                                                 12



     Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 12 of 18
   6:19-cv-02980-HMH          Date Filed 12/27/19       Entry Number 13-9        Page 13 of 18




above, their absence from this litigation will not “as a practical matter impair or impede

[their] ability to protect” any interest they may have in the subject of this action. See Fed.

R. Civ. P. 19(a)(1)(B)(i).

        Covil makes only a cursory argument to the contrary. It appears to equate having

an interest in the subject of this action with being a necessary party. See Doc. 8 at 13

(“Zurich has already claimed that the South Carolina asbestos claimants have an interest

relating to the subject of this action, thus conceding that they are a necessary party . . . .”).

In so doing, Covil focuses only on the first requirement of Rule 19(a)(1)(B) and ignores

that it must also show that the SC claimants’ absence may, “as a practical matter impair

or impede [their] ability to protect their interest.” Fed. R. Civ. P. 19(a)(1)(B)(i).10

        Moreover, if the SC claimants are necessary parties to this suit, as Covil contends,

the NC claimants must be necessary parties to the South Carolina suit. Yet Covil did not

join the NC claimants when it filed suit in South Carolina state court.11 See Doc. 8-2. An

insurer-defendant noted this inconsistency in its brief in opposition to Covil’s motion, see

Doc. 26 at 7, but Covil has provided no explanation for its conflicting positions. See

Doc. 40. If, as Covil’s position suggests, all current or future claimants against Covil are


   10
      Covil does mention another clause of Rule 19 in passing, see Doc. 8 at 13 (citing Rule
19(a)(1)(B)(ii)), but it makes no effort to explain how the absence of the SC claimants would
“leave an existing party subject to a substantial risk of incurring double, multiple, or otherwise
inconsistent obligations.” Fed. R. Civ. P. 19(a)(1)(B)(ii).
   11
      The standards governing whether a party is necessary under the South Carolina Rules of
Civil Procedure are the same as those under Fed. R. Civ. P. 19(a). See Ex Parte Gov’t Emps. Ins.
Co., 644 S.E.2d 699, 704 (S.C. 2007); S.C. R. Civ. P. 19 note (“This Rule 19(a) is the same as
the Federal Rule.”).



                                                   13



     Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 13 of 18
   6:19-cv-02980-HMH         Date Filed 12/27/19      Entry Number 13-9        Page 14 of 18




necessary parties to the insurance litigation, there may well be no court with personal

jurisdiction over all the claimants,12 and thus, no forum to resolve these disputes. “It is

undoubtedly more important that there be some forum available to determine the

substantial claims presented by the complaint than that defendants should face a future of

multiple suits.” Glades Pharm., L.L.C. v. Call, Inc., No. Civ.A. 04–4259, 2005 WL

563726, at *6 (E.D. Pa. Mar. 9, 2005) (quoting Potomac Elec. Power Co. v. Babcock &

Wilcox Co., 54 F.R.D. 486, 492 (D. Md. 1972)); accord, e.g., Balagiannis v. Mavrakis,

No. 08 C 943, 2008 WL 3009925, at *6 (N.D. Ill. Aug. 5, 2008). Covil has therefore not

satisfied its burden under Fed. R. Civ. P. 19(a)(1)(B)(ii).

        Covil also makes a passing reference in a reply brief to Rule 19(a)(1)(A) as a basis

for finding that the SC claimants are necessary parties. See Doc. 40 at 11. Courts are not

required to address arguments raised for the first time in a reply brief, Castillo v. Perritt,

142 F. Supp. 3d 415, 417 n.1 (M.D.N.C. 2015); see also LR 7.3(h), nor is it the Court’s

responsibility to develop the analysis and legal research needed to support or undermine a

perfunctory argument. See Finch, 2019 WL 1934523, at *14. In any event, the argument

is meritless, as nothing prevents the Court from fully and completely declaring the rights

of Covil, the insurers, and the NC claimants under the relevant insurance policies without

the SC claimants. See Fed. R. Civ. P. 19(a)(1)(A) (requiring joinder if, inter alia, “in that

person’s absence, the court cannot accord complete relief among the existing parties”).



   12
      There are apparently asbestos claimants against Covil in Louisiana as well, see Doc. 12 at
¶ 79, with presumably equal interests in participating as the SC claimants, yet Covil has not
sought to join those individuals and the Court has similar questions about personal jurisdiction.
                                                 14



     Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 14 of 18
   6:19-cv-02980-HMH        Date Filed 12/27/19     Entry Number 13-9      Page 15 of 18




        Covil’s motions to dismiss for failure to join necessary parties will be denied.

III.     Covil’s Motions under the Declaratory Judgment Act and Colorado River

        Covil next asserts that the Court should exercise its discretion under the

Declaratory Judgment Act to decline jurisdiction and dismiss this action or stay it in favor

of the later-filed lawsuit pending in South Carolina federal court. Doc. 8 at 17–21.

        Covil’s contentions largely assume there are parallel federal and state cases, see

id.; Doc. 40 at 3–10, but the United States District Court for the District of South

Carolina has since assumed removal jurisdiction over the action Covil instituted in South

Carolina state court and denied Covil’s motion to remand. See Order, Covil Corp., No.

7:18-cv-03291-BHH, Doc. 67. And the weight of authority indicates that dismissal is

rarely appropriate when there are parallel federal actions. See, e.g., Chavez v. Dole Food

Co., 836 F.3d 205, 216–21 (3d Cir. 2016) (collecting and discussing authorities). Indeed,

even if the answers and supplemental briefing indicate that the Court should defer to the

federal action in South Carolina, a stay or transfer rather than a dismissal would be

appropriate because it is not “absolutely clear that dismissal cannot adversely affect any

litigant’s interests.” Central States, S.E. and S.W. Areas Pension Fund v. Paramount

Liquor Co., 203 F.3d 442, 444 (7th Cir. 2000); accord, e.g., Chavez, 836 F.3d at 216–21.

         As such, Covil’s motion under the Declaratory Judgment Act will be denied to the

extent it seeks dismissal. By separate order, the Court has directed Covil and the NC

claimants to file answers and the parties to file supplemental briefing on Covil’s motion

to stay under the Declaratory Judgment Act. See Doc. 66. The Court will withhold

judgment on this aspect of the motion pending consideration of these materials.

                                               15



       Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 15 of 18
   6:19-cv-02980-HMH        Date Filed 12/27/19     Entry Number 13-9      Page 16 of 18




       Covil finally maintains that the Court should abstain under the Colorado River

doctrine in favor of the suit pending in South Carolina federal court. Doc. 8 at 21–24

(citing Colo. River Water Conservation Dist. v. United States, 424 U.S. 800 (1976)).

However, Colorado River abstention is only appropriate when there are parallel federal

and state suits; it does not allow one federal court to abstain in favor of an action pending

in another federal court. See, e.g., Wakaya Perfection, L.L.C. v. Youngevity Int’l, Inc.,

910 F.3d 1118, 1122 (10th Cir. 2018) (collecting cases); Levy v. Lewis, 635 F.2d 960, 967

(2d Cir. 1980) (holding “abstention for purposes of judicial economy under Colorado

River applies only where concurrent federal-state jurisdiction exists.”). The doctrine is

thus inapplicable and Covil’s motion to abstain under Colorado River will be denied.

IV.    Conclusion

       Covil has not shown that the SC claimants or the Receiver are necessary parties

under Rule 19(a), and the motion to dismiss for failure to join necessary parties will be

denied. Because Covil’s motion to realign the parties depends upon joinder of the SC

claimants and the Receiver, see Doc. 8 at 15–17, it is therefore moot and will be denied.

Dismissal is not warranted under the Declaratory Judgment Act and abstention under the

Colorado River doctrine is improper because the South Carolina suit was successfully

removed to federal court. The alternative motion to stay under the Declaratory Judgment

Act remains under consideration pending the filing of answers and supplemental briefing.

       It is ORDERED that:

              1. Covil Corporation’s motion to dismiss or stay, Doc. 7, is DENIED in

                  part as to the motions to dismiss and to abstain under Colorado River

                                               16



      Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 16 of 18
6:19-cv-02980-HMH    Date Filed 12/27/19    Entry Number 13-9     Page 17 of 18




           and the alternative motion to stay under the Declaratory Judgment Act

           remains under advisement;

        2. The individual defendants’ motion to dismiss or stay, Doc. 14, is

           DENIED in part as to the motions to dismiss and to abstain under

           Colorado River and the alternative motion to stay under the Declaratory

           Judgment Act remains under advisement;

        3. Covil Corporation’s motion to dismiss or stay TIG Insurance

           Company’s cross-claims, Doc. 28, is DENIED in part as to the motions

           to dismiss and to abstain under Colorado River and the alternative

           motion to stay under the Declaratory Judgment Act remains under

           advisement;

        4. Covil Corporation’s motion to dismiss or stay Sentry Casualty

           Company’s cross-claims, Doc. 34, is DENIED in part as to the motions

           to dismiss and to abstain under Colorado River and the alternative

           motion to stay under the Declaratory Judgment Act remains under

           advisement;

        5. Covil Corporation’s motion to dismiss or stay United States Fidelity and

           Guaranty Company’s cross-claims, Doc. 36, is DENIED in part as to

           the motions to dismiss and to abstain under Colorado River and the

           alternative motion to stay under the Declaratory Judgment Act remains

           under advisement.



                                       17



 Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 17 of 18
6:19-cv-02980-HMH      Date Filed 12/27/19    Entry Number 13-9      Page 18 of 18




          6. The caption is AMENDED to reflect that Covil Corporation appears in

             this suit “by and through its duly-appointed receiver, Peter D.

             Protopapas.”

This the 16th day of July, 2019.




                                     __________________________________
                                      UNITED STATES DISTRICT JUDGE




                                         18



 Case 1:18-cv-00932-CCE-JLW Document 67 Filed 07/16/19 Page 18 of 18
